DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1  (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan).
Regarding claim 1, “a method comprising: detecting by a computing system a channel multi-match with non-matching programs, wherein detecting the channel multi-match with non-matching programs includes (i) detecting, based on digital-fingerprint comparison, a channel multi-match in which query fingerprint data representing a channel rendered by a content presentation device matches multiple instances of reference fingerprint data corresponding respectively with multiple known channels” reads on Mitra (para 52-58 - processing unit 106 is programmed to perform extraction of a first set of audio fingerprints and a first set of video fingerprints corresponding to the media content broadcasted on the channel. The extraction of the first set of video fingerprints is done by sequentially extracting one or more prominent fingerprints corresponding to one or more prominent frames associated with the media content. Media content be related to a channel say, A. Furthermore, the first processing unit 108 performs a range based matching of the digital signature values across the channels of the plurality of channels 108. In an example, a first channel S displays an ad in one or more slots. A second channel T displays the same ad in one or more slots. Here, the one or more slots for the first channel S may differ from the one or more ads in the second channel A. The first channel S display the ad with a corresponding channel logo overlaid and the second channel T displays the same ad with the corresponding channel logo and a dynamically changing ticker in a relatively smaller area of the frame positioned specifically.);
Regarding “and (ii) detecting that, at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other; responsive to at least detecting the channel multi-match with non-matching programs; performing by the computing system disambiguation based at least in part on detecting at least one of an earlier or later single-channel match in which the query fingerprint data matches reference fingerprint data corresponding with just a single known channel, wherein the disambiguation establishes that the channel rendered by the content presentation device is the single known channel; and based on the disambiguation, using by the computing system the single known channel as a basis for carrying out of at least one channel-specific operation” Mitra teaches para 68 - the first processing unit 108 performs a range based matching of the digital signature values across the channels of the plurality of channels 108. In an example, a first channel at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other). Mitra further teaches para 0068-0069 - The first processing unit 108 trims the pre-defined percentage of area in each frame corresponding to the one or more ads broadcasted on the first channel S and the second channel T. In addition, the first processing unit 108 probabilistically matches each prominent frame having the specific cropped area for the ad broadcasted on the first channel S with the each prominent frame having the specific cropped area for ad broadcasted in the second channel T. Moreover, the first processing unit 108 treats the one or more ad broadcasted across the channel of the one or more channels 104 as a single ad based on positive matching results… the first processing unit 108 generates one or more prominent frequencies and one or more prominent amplitudes from extracted first set of audio fingerprints. The first processing unit 108 fetches a sample rate of first set of audio fingerprints. The sample rate is divided by a pre-defined bin size set for the audio. The division of the sample rate by the pre-defined bin size provides the data point. Further, the first processing unit 108 performs fast fourier transform (hereinafter "FFT") on each bin size of the audio to obtain the one or more prominent frequencies and the one or more prominent amplitudes. The first processing unit 108 compares the one or more prominent frequencies and the one or more prominent amplitudes with a stored one or more prominent frequencies and a stored one or more prominent amplitudes.
With respect to the interpretation of Mitra relating to not using the same words to disclose at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other, the examiner relies on Sinha (para 62 - The indication that a fingerprint profile update may be needed may be the result of network operations that recognize that 
The motivation to modify Mitra and Sinha is further evidenced by Heffernan which discloses a known problem in the art of accurately identifying a program based on digital fingerprint data (para 0017) and further suggests using schedule data and program time information to correctly identify the channel that the viewer is tuned to (para 0016-0020).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s invention for utilizing digital fingerprint data to detect program content on different channels in real-time comprising whether the multiple channels are transmitting the same content or different content by further incorporating known elements of Sinha’s invention for utilizing digital fingerprint data to detect program content on different channels in real-time wherein the invention utilizes a network schedule to more accurately identify broadcast content in real-time in order to determine when the detection process identifies similar content on different channels or whether different program is being transmitted on different channels to facilitate and more accurately identify fingerprint data as suggested by Heffernan. 

Regarding claim 2, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting both the earlier single-channel match and the later single-channel match and determining that both the earlier single-channel match and the later single-channel match identify as the single known channel the same channel as each other” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sinha (para 62 - The indication that a fingerprint profile update may be needed may be the result of network operations that recognize that certain content is 
Regarding claim 3, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting the earlier single-channel match” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Sinha teaches that each broadcast program is monitored and the associated data (i.e., fingerprint data) is recorded (para 0055-0056; see also 0092 - These fingerprints may be compared by the monitor application module 115 against fingerprints stored in the fingerprint database 220. When the comparison results in a fingerprint match, the fingerprint database 220 may return to the monitor application module 115 the CID and the media time of that match. The CID and the media time may then be provided to the timeline/event creation module 226. An API may be utilized to handle the communication between the monitor application module 115 and the timeline/event creation module 226.); see also Heffernan which discloses a known problem in the art of accurately identifying a program based on digital fingerprint data (para 0017) and further suggests using schedule data and program time information to correctly identify the channel that the viewer is tuned to (para 0016-0020) and further teaches that each broadcast channel is analyzed in order to create a database of content in 
Regarding claim 4, “wherein performing the disambiguation based at least in part on detecting the earlier single-channel match comprises: identifying as the earlier single-channel match a single-channel match that most recently precedes the time of the detected channel multi-match” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Sinha teaches utilizing a time identifier such that a person of ordinary skill in the art would reasonably infer that the time that most recently precedes the timer of the detected channel multi-match would have matching times (Sinha [0092] The content version comparison module 216 may be implemented utilizing multiple modules (not shown). These modules may be operable to perform one or more functions such as, for example, querying the fingerprint database 220 and performing file comparison. One or more modules may also be implemented to support administrative tools, for monitoring, and/or reporting, for example. The monitor application module 115 may comprise suitable logic, circuitry, code, and/or interfaces that may be operable to ingest a live broadcast television linear video feed and fingerprint the content in the feed in real time. The live broadcast television linear video feed may also be referred to as a network television feed, for example. The live broadcast television linear video feed can be based on a Serial Digital Interface (SDI) video interface and/or on a High-Definition SDI (HD-SDI) video interface. These fingerprints may be compared by the monitor application module 115 against fingerprints stored in the fingerprint database 220. When the comparison results in a fingerprint match, the fingerprint database 220 may return to the monitor application module 115 the CID and the media time of that match. The CID and the media time may then be provided to the timeline/event creation module 226. An API may be utilized to handle the communication between the monitor application module 115 and the timeline/event creation module 226. 
Regarding claim 11, “wherein the at least one channel-specific operation comprises providing a record of the content presentation device rendering the single known channel, for use in channel ratings” is further rejected on obvious grounds as discussed in the rejection of claims 1-4 wherein Heffernan further discloses the elements of claim 11 ( para 0013, 0019, 0027, 0034 – channel ratings/audience ratings/media ratings).
Regarding claims 12-13, “wherein the at least one channel-specific operation comprises using an identity of the single known channel as a basis to invoke dynamic content modification” and “wherein the dynamic content modification comprises dynamic advertisement insertion” are further rejected on obvious grounds as discussed in the rejection of claim 1 wherein Sinha teaches dynamic content modification (para 0090-0091, 0114, 0131 – dynamic content modification comprises advertisement insertion).
Regarding the system claims 14-19 the claims are grouped and rejected with the method claims 1-4 and 11-13 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 10-13 and because the steps of the method are easily converted into elements of a system by one of ordinary skill in the art. 
  	Regarding the non-transitory computer readable media claim 20 the claim is grouped and rejected with the method claims 1-4 and 11-13 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-4 and 11-13 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1  (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
 Regarding claim 5, “wherein identifying the single-channel match that most recently precedes the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match” Mitra and Sinha are silent with respect to threshold and Heffernan teaches a threshold with respect to a matching time but does not use the same terms (identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match) as claimed by applicant (see Heffernan [0064] With the media series identified and the start time determined, the example lineup comparator 312 compares the identified media and start time to the lineup information. In this particular example, the identified media matches the media scheduled to be aired. However, in the example where the start time was determined as occurring at 10:04:14 pm, the lineup comparator 312 identifies a discrepancy (e.g., a delay) of 4 minutes and 14 seconds. As such, in some examples, the lineup comparator 312 flags the lineup information as stored in the media lineup table for further review (e.g., by a human) and/or automatic correction (e.g., by the media lineup table generator 302). It is unlikely that the timing of the intro and closing sequences will occur at exactly the same temporal position of each episode of a media series. Similarly, it is unlikely that the temporal distance between the intro and closing sequences will be exactly consistent for each episode (e.g., it is unlikely a delay of the intro sequence will be identical to a delay of the closing sequence as in the above example). Accordingly, in some examples, the program timing analyzer 326 ignores the difference between the timing of media programs determined by the program timing analyzer 326 and the schedule designated by the lineup information when the difference is below a certain threshold (e.g., one minute, two minutes, etc.). In the above example, where the discrepancy exceeds three minutes and the calculated program timing indicates the closing sequence actually extends into the next time slot (ends after 10:30 pm), the lineup comparator 312 may flag the discrepancy.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra, Sinha, and Heffernan’s invention for utilizing digital fingerprint data to detect program content on different channels in real-time comprising whether the multiple channels are transmitting the same content or different content by further incorporating known elements of McMillians invention for utilizing digital fingerprint data to detect program content on different channels in real-time wherein the invention utilizes a comparison of substantially a same timestamp, time range, and/or time duration in relation to a threshold wherein the highest threshold would be the closest comparison in order to identify matching programs. 
Regarding claim 6, “wherein identifying the single-channel match that most recently precedes the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match ends a continuous time sequence of single-channel matches identifying the same single channel as each other” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein McMillian teaches para 0073 - determining whether a match between a presentation log and a reference log represents a linear or non-linear media presentation continues the matching example 
   Regarding claim 7, “wherein performing the disambiguation based at least in part on the detecting at least one of the earlier or later single-channel match comprises performing the disambiguation based at least in part on detecting the later single-channel match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-6 wherein McMillan teaches (para 0072-0074, 0098, 0122; see also para 0130 - The example log comparator 206 selects one of the identified linear media sources (block 1306) and determines whether the selected media presentation log entry matches the selected linear media source (block 1108). For example, the log comparator 206 may determine whether the selected media presentation log entry and a reference log entry generated from the selected media source have a same media identifier and substantially a same timestamp, time range, and/or time duration. If the selected media presentation log entry matches the selected linear media source (block 1308), the example log comparator 206 determines that the media presentation log entry matches a linear media 
   Regarding claim 8, “wherein performing the disambiguation based at least in part on detecting the later single-channel match comprises: identifying as the later single-channel match a single-channel match that follows and is nearest in time to the time of the detected channel multi-match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-7 wherein McMillan teaches the 
   Regarding claim 9, “wherein identifying the single-channel match that follows and is nearest in time to the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match is threshold near in time to the time of the detected channel multi-match” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5-7 wherein McMillan teaches the deficiency of Mitra, Sinha, and Heffernan (para 0072-0074, 0098, 0122; see also para 0130 - The example log comparator 206 selects one of the identified linear media sources (block 1306) and determines whether the selected media presentation log entry matches the selected linear media source (block 1108). For example, the log comparator 206 may determine whether the selected media presentation log entry and a reference log entry generated from the selected media source have a same media identifier and substantially a same timestamp, time range, and/or time duration. If the selected media presentation log entry matches the selected linear media source (block 1308), the example log comparator 206 determines that the media presentation log entry matches a linear media presentation (block 1310). The log comparator 206 may determine a match to include matching all of the log fields, one or more key (e.g., controlling) log fields, or a threshold portion of the log fields.
   Regarding claim 10, “wherein identifying the single-channel match that follows and is nearest in time to the time of the detected channel multi-match comprises identifying the single-channel match only if the single-channel match starts a continuous time sequence of single-channel matches identifying the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/ 
Primary Examiner, Art Unit 2421